Order entered July 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00848-CV

     LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants

                                                 V.

                GREENVILLE LANDMARK VENTURE, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. 10-02411-D

                                             ORDER
       We GRANT appellants’ July 18, 2013 unopposed motion for an extension of time to file

a reply brief. Appellants shall file their reply brief on or before August 7, 2013.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE